Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 1 of 7 Page ID #:2991


 1   Korey A. Nelson (admitted pro hac vice)
     knelson@burnscharest.com
 2   Lydia A. Wright (admitted pro hac vice)
     lwright@burnscharest.com
 3
     BURNS CHAREST LLP
 4   365 Canal Street, Suite 1170
     New Orleans, LA 70130
 5
     Telephone: (504) 799-2845
 6   Facsimile: (504) 881-1765
 7
     Counsel for Plaintiffs
 8   Additional Counsel on Signature Page
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
11
12   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
13   FUENTES, ABDIAZIZ KARIM, and                  SHKx
     RAMON MANCIA, individually and
14   on behalf of all others similarly situated,
15                                                 PLAINTIFFS’ ANSWER AND
                                                   AFFIRMATIVE DEFENSES TO
                          Plaintiffs,              GEO’S CONDITIONAL
16                                                 COUNTERCLAIM TO
17                                                 PLAINTIFFS’ THIRD
     v.                                            AMENDED COMPLAINT
18   THE GEO GROUP, INC.,
19                        Defendant.
20
21
22          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon
23   Mancia (“Plaintiffs”) answer the Conditional Counterclaim to Plaintiffs’ Third Amended
24   Complaint filed by Defendant The GEO Group, Inc. (“GEO”), ECF 200, and state
25   their affirmative defenses as follows:
26
27
28
                                              1
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                  5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 2 of 7 Page ID #:2992


 1                             JURISDICTION AND VENUE
 2         1.     Plaintiffs deny that this Court has subject matter jurisdiction over GEO’s
 3   conditional counterclaim pursuant to 28 U.S.C. § 1332. Plaintiffs lack knowledge
 4   sufficient to form a belief regarding the residence of GEO. Plaintiffs admit that they are
 5   residents of the State of California and/or Mogadishu, Somalia. Plaintiffs deny that the
 6   amount in controversy of the counterclaim exceeds $75,000.
 7         2.     Denied.
 8         3.     Plaintiffs admit that venue is proper in this Court.
 9                                          PARTIES
10         4.     Plaintiffs lack knowledge sufficient to form a belief regarding the
11   allegations in this paragraph and they are therefore denied.
12         5.     Mr. Novoa admits that he is a citizen of Mexico and a resident of
13   California, and that he was detained at the Adelanto Facility at various times from 2012
14   to 2015. Except as expressly admitted, the allegations in this paragraph are denied.
15         6.     Mr. Campos Fuentes admits that he is a citizen of El Salvador and a
16   resident of California, and that he was detained at the Adelanto Facility at various times
17   from 2016 to 2018. Except as expressly admitted, the allegations in this paragraph are
18   denied.
19         7.     Mr. Karim admits that he is a citizen of Somalia, and that he was detained
20   at the Adelanto Facility at various times from 2017 to 2019. Except as expressly
21   admitted, the allegations in this paragraph are denied.
22         8.     Mr. Mancia admits that he is a citizen of El Salvador and a resident of
23   California, and that he was detained at the Adelanto Facility at various times beginning
24   in April 2019. Except as expressly admitted, the allegations in this paragraph are denied.
25         9.     Denied.
26         10.    Denied.
27
28
                                              2
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                      5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 3 of 7 Page ID #:2993


 1                               FIRST CAUSE OF ACTION
 2                          Declaratory Relief – 28 U.S.C. § 2201(a)
 3          11.   Plaintiffs incorporate by reference their responses to the allegations in
 4   Paragraph 1 through 10 as if set forth fully herein.
 5          12.   Plaintiffs admit that GEO administered a Voluntary Work Program at the
 6   Adelanto Facility. Plaintiffs lack knowledge sufficient to form a belief regarding the
 7   remaining allegations in this paragraph and they are therefore denied.
 8          13.   Plaintiffs lack knowledge sufficient to form a belief regarding the
 9   allegations in this paragraph and they are therefore denied.
10          14.   Plaintiffs lack knowledge sufficient to form a belief regarding the
11   allegations in this paragraph and they are therefore denied.
12          15.   Plaintiffs admit that they and the putative class members participated in
13   the Voluntary Work Program at the Adelanto Facility. The remainder of the paragraph
14   is denied.
15          16.   Plaintiffs admit that they filed this lawsuit and that it presents an actual
16   controversy. The remainder of the paragraph is denied.
17          17.   Plaintiffs lack knowledge sufficient to form a belief regarding the
18   allegations in this paragraph and they are therefore denied.
19          18.   Plaintiffs admit that Plaintiffs and the putative class members are or were
20   federal immigration detainees housed at the Adelanto Facility pursuant to the City of
21   Adelanto’s agreement with ICE. The remainder of the paragraph is denied.
22          19.   This paragraph calls for a legal conclusion to which no response is required.
23   To the extent any response is required, Plaintiffs deny.
24                                  PRAYER FOR RELIEF
25          To the extent GEO’s prayer for relief contains any facts, Plaintiffs deny.
26
27
28
                                              3
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                    5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 4 of 7 Page ID #:2994


 1                               AFFIRMATIVE DEFENSES
 2         1.     GEO’s counterclaim fails to state a claim upon which relief can be
 3                granted.
 4         2.     The relief GEO seeks is barred by the doctrine of estoppel.
 5         3.     The relief GEO seeks is barred by the doctrine of illegality.
 6         4.     The relief GEO seeks is barred by laches.
 7         5.     The relief GEO seeks is barred by GEO’s unclean hands.
 8         6.     The relief GEO seeks is barred by the doctrine of waiver.
 9         7.     GEO has failed to joined an indispensable party.
10         8.     The relief GEO seeks is barred by the statute of limitations.
11         9.     GEO’s claim against putative class members is unripe and nonjusticiable
12                unless and until a class is certified.
13         10.    The relief GEO seeks is contrary to public policy.
14         11.    The relief GEO seeks should be limited by GEO’s failure to
15                mitigate its damages.
16         Plaintiffs reserve the right to revise, supplement, or amend this Answer and
17   Affirmative Defenses in accordance with the Federal Rules of Civil Procedure.
18
19         Dated: October 28, 2019                      /s/ Lydia Wright
20                                                     Korey A. Nelson (admitted pro hac vice)
                                                       knelson@burnscharest.com
21                                                     LA Bar # 30002
22                                                     Lydia A. Wright (admitted pro hac vice)
                                                       lwright@burnscharest.com
23                                                     LA Bar # 37926
                                                       C. Jacob Gower (admitted pro hac vice)
24
                                                       jgower@burnscharest.com
25                                                     LA Bar # 34564
                                                       BURNS CHAREST LLP
26
                                                       365 Canal Street, Suite 1170
27                                                     New Orleans, LA 70130
                                                       Telephone: (504) 799-2845
28
                                              4
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                      5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 5 of 7 Page ID #:2995


 1                                               Facsimile: (504) 881-1765

 2                                               R. Andrew Free (admitted pro hac vice)
                                                 andrew@immigrantcivilrights.com
 3
                                                 TN Bar # 030513
 4                                               LAW OFFICE OF R. ANDREW
                                                 FREE
 5
                                                 P.O. Box 90568
 6                                               Nashville, TN 37209
                                                 Telephone: (844) 321-3221
 7
                                                 Facsimile: (615) 829-8959
 8
                                                 Robert Ahdoot (CA Bar # 172098)
 9                                               rahdoot@ahdootwolfson.com
10                                               Tina Wolfson (CA Bar # 174806)
                                                 twolfson@ahdootwolfson.com
11                                               Theodore W. Maya (CA Bar # 223242)
12                                               tmaya@ahdootwolfson.com
                                                 AHDOOT & WOLFSON, PC
13                                               10728 Lindbrook Drive
14                                               Los Angeles, California 90024-3102
                                                 Telephone: (310) 474-9111
15                                               Fax: (310) 474-8585
16
                                                 Nicole Ramos (admitted pro hac vice)
17                                               nicole@alotrolado.org
18                                               NY Bar # 4660445
                                                 AL OTRO LADO
19                                               511 E. San Ysidro Blvd., # 333
20                                               San Ysidro, CA 92173
                                                 Telephone: (619) 786-4866
21
22                                               Will Thompson (CA Bar # 289012)
                                                 wthompson@burnscharest.com
23                                               Warren Burns (admitted pro hac vice)
                                                 wburns@burnscharest.com
24
                                                 TX Bar # 24053119
25                                               Daniel H. Charest (admitted pro hac vice)
                                                 dcharest@burnscharest.com
26
                                                 TX Bar # 24057803
27                                               BURNS CHAREST LLP
                                                 900 Jackson St., Suite 500
28
                                              5
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                 5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 6 of 7 Page ID #:2996


 1                                               Dallas, Texas 75202
                                                 Telephone: (469) 904-4550
 2                                               Facsimile: (469) 444-5002
 3
 4                                               Attorneys for Plaintiffs.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              6
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
Case 5:17-cv-02514-JGB-SHK Document 204 Filed 10/28/19 Page 7 of 7 Page ID #:2997


 1                              CERTIFICATE OF SERVICE
 2         I, Lydia A. Wright, electronically submitted the foregoing document with the clerk
 3   of the court for the U.S. District Court, Central District of California, using the
 4   electronic case filing system. I hereby certify that I have provided copies to all counsel
 5   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6
 7   Dated: October 28, 2019                         /s/ Lydia Wright
                                                     Lydia A. Wright (admitted pro hac vice)
 8
                                                     lwright@burnscharest.com
 9                                                   LA Bar # 37926
                                                     BURNS CHAREST LLP
10
                                                     365 Canal Street, Suite 1170
11                                                   New Orleans, LA 70130
                                                     Telephone: (504) 799-2845
12
                                                     Facsimile: (504) 881-1765
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              7
29   PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO                     5:17-CV-02514-JGB
     GEO’S CONDITIONAL COUNTERCLAIM TO PLAINTIFFS’
30   THIRD AMENDED COMPLAINT

31
